Citation Nr: 0011880	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-45 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for a 
stomach disorder including ulcer disease.  

2.  Entitlement to a higher evaluation for service-connected 
hemorrhoids, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983, with a subsequent period of reserve service.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO decision which determined that new 
and material evidence had not been presented sufficient to 
reopen a previously denied claim for service connection for a 
stomach disorder, including ulcer disease, and which 
established service connection for hemorrhoids with an 
initial rating of 0 percent (the veteran appealed for a 
higher rating).  A personal hearing was held before an RO 
hearing officer in May 1997.  In a June 1997 decision, the RO 
assigned a higher rating of 10 percent for service-connected 
hemorrhoids, and the veteran continued to appeal for a higher 
rating.  The Board remanded the case in March 1999 for 
further development, and the case was returned to the Board 
in April 2000.  


FINDINGS OF FACT

1.  In an August 1990 decision, the RO denied service 
connection for ulcer disease, and the veteran did not appeal 
the decision.  Evidence received since the 1990 determination 
by the RO includes some evidence which is neither cumulative 
nor redundant and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

2.  Considering all the evidence, the veteran has chronic 
peptic ulcer disease, and such began during active service.

3.  The veteran's service-connected hemorrhoids are large 
with frequent recurrences; however, persistent bleeding, 
secondary anemia, and fissures are not shown.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection a stomach disorder including 
ulcer disease.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).

2.  Chronic peptic ulcer disease was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for a rating in excess of 10 percent for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1979 to November 1983, and she had a subsequent 
period of reserve service.  

A review of her service medical records reveals that on 
examination for entrance purposes in March 1979, no pertinent 
abnormalities were noted.  In January 1980, the veteran 
reported rectal bleeding with soreness and itching around the 
rectal area.  The diagnostic assessment was rule out 
hemorrhoids.  In May 1981, it was noted that the veteran had 
a large, non-thrombosed external hemorrhoid.  The veteran was 
seen in July 1981 complaining of upper abdominal pain and 
slight constipation.  The diagnostic assessment was peptic 
ulcer disease (PUD) or hyperacidity alone.  Another July 1981 
record shows that the veteran had continued upper abdominal 
pain.  It was noted that X-rays showed a spastic duodenal 
deformity.  The diagnostic assessment was PUD.  There were 
similar complaints and reference to PUD in August 1981.  In 
September 1981, the veteran complained of headache, 
dizziness, and nausea.  It was noted that she had a history 
of PUD and testing showed a spastic duodenal bulb consistent 
with ulcer though none was seen.  The diagnostic assessment 
was poor compliance with continued but suppressed PUD.  In 
March 1982, it was noted there was a history of PUD.  Another 
March 1982 record shows an assessment of irritable bowel 
symptoms with possible duodenal ulcer.  An April 1982 record 
notes that the veteran had a history of PUD.  It was noted 
that an upper gastrointestinal (GI) series showed a 
persistent filling defect and scarring from old disease.  The 
diagnostic assessment was probable duodenal ulcer.  A July 
1982 record shows that the veteran had a history of PUD but 
felt well and had no significant abdominal discomfort.  The 
diagnosis was duodenal ulcer.  An August 1982 upper GI series 
showed marked improvement with healing.  An April 1983 record 
notes there was a history of presumed PUD with a persistent 
filling defect in the infero-posterior bulb that healed with 
time.  Records from May and June 1983 note an assessment of 
ulcers.  In August 1983, the veteran was seen with complaints 
of abdominal pain and bleeding from the anus.  The diagnostic 
assessment was PUD, questionably active.  Another August 1983 
record shows a diagnosis of rule out PUD.  Further testing 
revealed a diagnostic assessment of gastritis.  The veteran 
was seen the following day with an assessment of questionable 
recurrent PUD.  An additional record shows an assessment of 
possible recurrent ulcers complicated by constipation and 
gastrointestinal obstruction.  On separation examination in 
October 1983, the abdomen, anus and rectum were listed as 
clinically normal.  

On a July 1985 periodic examination medical history report 
for the reserve, the veteran denied a history of stomach or 
intestinal trouble and piles or rectal disease.  

In December 1989, the veteran filed a claim for service 
connection for duodenal ulcer.  She reported treatment in 
service but none since then.

A May 1990 VA medical record notes that the veteran was seen 
with complaints of nausea, vomiting and left ear pain.  The 
examiner noted that her abdomen was soft, flat, and non-
tender.  The impression was rule out gastritis versus PUD.  

In June 1990, the veteran underwent an upper GI series.  It 
was noted that the stomach was smooth and flexible with 
normal peristalsis and rugal folds.  The duodenal bulb filled 
and showed no ulceration or deformity.  The duodenal loop and 
visualized portion of the jejunum were normal.  The 
impression was normal upper GI studies.

In an August 1990 decision, the RO denied service connection 
for duodenal ulcer and the veteran did not appeal that 
determination.  The RO decision noted that current duodenal 
ulcer disease (or any other current stomach disorder related 
to service) was not shown.  Evidence received since the 
August 1990 decision is summarized below.  

A March 1996 private medical record shows that the veteran 
was seen complaining of hemorrhoids for three days.  The 
examiner observed a large, protruding and thrombosed external 
hemorrhoid.  Further rectal examination was deferred due to 
pain.  

In a March 1996 medical statement, Gerald C. Warren, M.D. 
indicated that the veteran was seen with fairly large, Class 
1 hemorrhoids, one of which was probably thrombosed but not 
particularly painful to her at the time.  The veteran 
reported she only had bowel movements about once per month, 
and the doctor noted that such was a contributing factor in 
her hemorrhoid problem.  

A July 1996 VA medical record shows that the veteran was seen 
for complaints of stomach pain and constipation.  On 
examination, it was noted that her abdomen was soft with mild 
tenderness in epigastrium.  The impressions included external 
hemorrhoids and rule out PUD.  

In August 1996, the veteran applied to reopen a claim for 
service connection for a stomach condition.

An August 1996 record shows that the veteran reported a 10-
year history of constipation, unrelieved by over-the-counter 
medication.  She complained of abdominal distention and 
decreased appetite.  Mild general tenderness in the abdomen 
was noted.  Rectal examination revealed small, hard feces in 
rectal vault and an external tag.  The diagnostic assessment 
was chronic constipation.  

In a September 1996 RO decision, service connection for 
hemorrhoids was granted, and a 0 percent (noncompensable) 
evaluation was assigned.  The RO also denied the application 
to reopen the claim for service connection for a stomach 
condition.  

In her November 1996 notice of disagreement, the veteran 
asserted that her hemorrhoids were large and irreducible.  
She said that she had recurrent episodes of bleeding and pain 
due to hemorrhoids.  

A VA medical record dated in December 1996 notes that the 
veteran was only able to have a bowel movement every 5 days 
with the aid of laxatives.  She reported heartburn symptoms, 
worse with caffeine, aspirin, and spicy foods.  The 
diagnostic assessments were heartburn and constipation.  

A January 1997 private medical record reflects that no 
abnormality was demonstrated on abdominal ultrasound.  

During a May 1997 RO hearing, the veteran testified that she 
had bleeding from hemorrhoids once in a while.  She stated 
that she had daily swelling, pain, and itching due to her 
service-connected hemorrhoids.  The veteran reported that 
hemorrhoids also resulted in constant constipation.  She said 
that she had pain and vomiting during active service due to 
ulcers.  She related that she was seen every other month 
during her four-year period of active duty for stomach 
complaints.  The veteran related that an upper GI series 
conducted during service showed a peptic ulcer.  She noted 
that she was scheduled for an upper GI series in the near 
future.  

A June 1997 VA radiology report reflects that the veteran 
underwent a double contrast barium enema.  The clinical 
history was noted as constipation.  The impression was 
irregularity and narrowing of the rectum.  It was noted that 
the colon was otherwise normal.  

In a June 1997 decision, the RO increased the evaluation for 
the veteran's service-connected hemorrhoids to 10 percent 
disabling.  

A VA medical record dated in June 1997 shows that the veteran 
was seen with complaints of constipation.  She reported that 
she had a bowel movement every 1-2 weeks.  A history of 
laxative use from 1981 to 1996 was noted.  The diagnosis was 
constipation.  

The veteran underwent a flexible sigmoidoscopy in June 1997 
which revealed internal hemorrhoids.  

A July 1997 VA medical record notes diagnoses of chronic 
constipation, resolved, and gastroesophageal reflux disease 
(GERD).  

A VA medical record dated in September 1997 reflects that the 
veteran was much improved on follow-up appointment for 
constipation and GERD.  The diagnostic impression was chronic 
constipation, stable.  

In a September 1997 statement, the veteran's representative 
indicated that the application to reopen a claim for service 
connection for a "stomach disorder" was meant to refer to a 
"stomach ulcer."

A September 1997 private medical record reflects that the 
veteran underwent an upper GI and small bowel follow through 
examination.  The diagnostic impressions were mild gastritis; 
deformity of the duodenal bulb, most likely from prior ulcer 
disease; and deformity and spasticity to the post-bulbar 
duodenum, possibly secondary to an active ulcer versus post-
ulcer changes.  Endoscopy or follow-up upper GI series was 
recommended after appropriate therapy.  

A May 1999 VA medical record reflects that the veteran was 
seen with complaints of constipation and hemorrhoids.  She 
reported intermittent abdominal pain, worse in the morning 
and during the day before meals.  She denied nausea, 
vomiting, melena, and blood in the stool.  Physical 
examination of the abdomen was unremarkable.  The assessments 
were constipation, hemorrhoids, and abdominal pain (GERD 
versus ulcers).  

In a letter received in May 1999, the chief of the medical 
records branch at Fort Jackson, indicated that there were no 
medical records at the facility pertaining to the veteran.  A 
May 1999 letter from the Naval hospital in Charleston 
revealed that no records pertaining to the veteran were 
located after research of the database.  

On VA examination in August 1999, the veteran reported that 
she first noticed hemorrhoids during basic training.  She 
said that since that time, the problem was intermittent, 
becoming more frequent as the years passed.  She indicated 
that she never had surgery or hospitalization for 
hemorrhoids.  The veteran related that her hemorrhoids were 
painful on a daily basis.  She stated that she occasionally 
had a hard bowel movement which exacerbated the problem.  
Fecal leakage or involuntary bowel movements were denied.  
She reported that she had bleeding only once or twice since 
the onset of hemorrhoids.  On physical examination, it was 
noted that the rectum and anus had adequate size.  No 
evidence of anemia or fissures was noted.  Three non-
thrombosed hemorrhoids were present, mostly obscuring the 
anal opening.  No evidence of bleeding was observed.  The 
diagnostic impression was history of hemorrhoids, onset while 
in service, of significant size and only fairly controlled 
with current treatment.  

In September 1999, in response to an RO inquiry, a reserve 
center clinic indicated it had no medical records for the 
veteran.

II.  Analysis

A.  Application to reopen a claim for service connection for 
a stomach disorder including ulcer disease.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
peptic ulcers, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for a 
stomach disorder including ulcer disease was previously 
denied by the RO in an August 1990 decision; the veteran did 
not appeal that decision; and such decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim for service connection for a 
stomach disorder, including ulcer disease in August 1990, it 
considered service medical records from the veteran's 1979-
1983 active military service.  Such records revealed that the 
veteran was treated for stomach complaints and the diagnoses 
included PUD and gastritis.  On separation examination in 
1983, the abdomen and viscera were clinically normal.  A 
post-service medical record dated in May 1990 revealed a 
diagnostic impression of rule out gastritis versus PUD.  An 
upper GI series conducted in June 1990 was entirely normal.  
At the time of the August 1990 RO decision, there was no 
medical evidence of a current stomach disorder, including 
ulcer disease.  The Board notes that the current existence of 
a claimed disability is an essential requirement for service 
connection, and such requirement was not met at the time the 
RO denied the claim in 1990.  Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir. 
1997).

Evidence submitted since the August 1990 RO decision includes 
post-service medical records from the 1990s reflecting 
gastrointestinal symptoms and impressions which include 
possible PUD and GERD.  The veteran's representative has 
indicated that the application to reopen the claim for 
service connection pertains to PUD.  An upper GI X-ray study 
in September 1997 showed deformity of the duodenal bulb and 
post-bulbar duodenum, related to either active ulcer disease 
or residuals of prior active ulcer disease.  Compared to 
evidence available at the time of the 1990 RO decision, the 
additional records suggest the current existence of PUD.  The 
Board finds that this, and some of the other recent medical 
evidence, constitutes new evidence since it is not merely 
redundant or cumulative of evidence on file at the time of 
the 1990 RO decision, and it is also material evidence since 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
The Board finds that the claim for service connection has 
been reopened by new and material evidence.

The Board notes that the reopened claim for service 
connection for a stomach condition including ulcer disease is 
well grounded (i.e., plausible); the evidence has been 
sufficiently developed; and the Board will now review the 
merits of the claim, considering all the evidence of record.  
38 U.S.C.A. § 5107(a); Elkins v. West, 12 Vet.App. 209 
(1999).  While the veteran may have multiple gastrointestinal 
conditions, statements by her and her representative indicate 
the service connection claim is related to PUD.

The service medical records from the veteran's 1979-1983 
active duty show considerable treatment for gastrointestinal 
symptoms, and there were a number of assessments or diagnoses 
of PUD.  There are no medical records confirming PUD for many 
years after service.  However, residuals of active PUD may 
heal over and not be clinically detected (as suggested by 
some of the service medical records), and it may be said that 
the disease process persists even when it is quiescent.  
Recently submitted medical records from the 1990s, 
particularly the 1997 upper GI study, indicate the veteran 
has either active PUD or residuals of previously active PUD.  
The Board finds that there is a satisfactory current 
diagnosis of PUD (or residuals).  Moreover, historical 
medical evidence, and the veteran's testimony of symptoms 
since service, make it as least as likely as not that the 
current PUD originated in service.  With due regard to the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that PUD was incurred in service, and service 
connection is warranted for such condition.  

B.  Higher rating for hemorrhoids.

The veteran's claim for a rating in excess of 10 percent for 
hemorrhoids is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with her 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A noncompensable evaluation will be assigned for mild or 
moderate hemorrhoids.  A 10 percent rating requires that they 
be large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  

Post-service medical records from recent years reflect that 
the veteran has had episodes of thrombosed hemorrhoids.  At 
the most recent VA examination, the veteran indicated that 
she only had 1 or 2 episodes of bleeding since the onset of 
hemorrhoids.  No evidence of anemia, fissures, or bleeding 
was noted on examination.  The examiner indicated that the 
veteran had three non-thrombosed hemorrhoids, mostly 
obscuring the anal opening.  The evidence, at best, 
demonstrates large hemorrhoids with frequent recurrences, 
which supports the current 10 percent rating.  There is no 
evidence that she has hemorrhoids with persistent bleeding 
and secondary anemia or fissures as required for a higher 
rating of 20 percent under Code 7336.  

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for hemorrhoids.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Based on a reopened claim, service connection for peptic 
ulcer disease is granted.

A higher rating for service-connected hemorrhoids is denied.  


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

